NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                               APR 10 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

BEATRIZ CINTHYA RAMIREZ, AKA                     No. 11-72660
Beatriz Cinthya Reyes-Lozano,
                                                 Agency No. A095-667-977
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 6, 2015**
                               Pasadena, California

Before: KLEINFELD, McKEOWN, and M. SMITH, Circuit Judges.

       Beatriz Cynthia Ramirez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ determination that she is statutorily

ineligible for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
On de novo review, we deny the petition. Latter–Singh v. Holder, 668 F.3d 1156,

1159 (9th Cir. 2012)

      Ramirez was convicted of grand theft under California Penal Code Section

487 and petty theft with priors under Sections 484 and 666. Convictions under

California’s theft statute, whether petty or grand, are categorically crimes involving

moral turpitude. Castillo-Cruz v. Holder, 581 F.3d 1154, 1160 (9th Cir. 2009);

United States v. Esparza-Ponce, 193 F.3d 1133, 1136–37 (9th Cir. 1999).

      Ramirez’s multiple convictions for crimes involving moral turpitude render

her ineligible for cancellation of removal under 8 U.S.C. §§ 1182(a)(2)(A)(i)(I)

and 1229b(b)(1)(C). She is also ineligible for special rule cancellation of removal

under the Nicaraguan Adjustment and Central American Relief Act because her

convictions preclude her from establishing her good moral character for “10 years

immediately following the commission of an act . . . constituting a ground for

removal.” 8 C.F.R. § 1240.66(c)(2)-(3).

      DENIED.